UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6211


RONALD MCCLARY,

                    Plaintiff - Appellant,

             v.

MICHAEL BUTLER, Officer of Alexander CI,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Frank D. Whitney, Chief District Judge. (5:18-cv-00098-FDW)


Submitted: June 18, 2019                                          Decided: July 5, 2019


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald McClary appeals the district court’s order granting the Defendant’s motion

for summary judgment and dismissing without prejudice McClary’s civil rights complaint

because McClary failed to properly exhaust available administrative remedies. See 42

U.S.C. § 1997e(a) (2012); Ross v. Blake, 136 S. Ct. 1850, 1854-55 (2016) (noting that

inmate must exhaust available remedies “before bringing suit to challenge prison

conditions”). We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. McClary v. Butler, No. 5:18-cv-

00098-FDW (W.D.N.C. Feb. 1, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2